Exhibit 10.1







ALLIED NEVADA GOLD CORP.
PERFORMANCE AND INCENTIVE PAY PLAN






--------------------------------------------------------------------------------

Exhibit 10.1

TABLE OF CONTENTS
 
 
 
Page
1
PURPOSE OF PLAN
1


2
DEFINITIONS
1


3
EFFECTIVE DATE AND TERM OF PLAN
5


 
3.1.
Term of Plan; Amendment and Restatement
5


 
3.2.
Effect on Awards
5


 
3.3.
Stockholder Approval
5


4
SHARES SUBJECT TO THE PLAN AND MAXIMUM AWARDS
5


 
4.1.
Number of Shares Available for Awards
6


 
4.2.
Annual Award Limits
6


 
4.3.
Adjustments in Authorized Shares
6


5
ADMINISTRATION
7


 
5.1.
General
7


 
5.2.
Authority of the Committee
7


 
5.3
Delegation
7


 
5.4.
No Liability
7


6
ELIGIBILITY
7


7
RESTRICTED STOCK AND RESTRICTED STOCK UNITS
7


 
7.1.
Grant of Restricted Stock and Restricted Stock Units
7


 
7.2.
Restricted Stock or Restricted Stock Unit Award Agreement
7


 
7.3.
Other Restrictions
8


 
7.4.
Certificate Retention or Legend
8


 
7.5.
Voting Rights
8


 
7.6.
Dividends and Dividend Equivalents
8


 
7.7.
Section 83(b) Election
8


 
7.8.
Deferred Payment Date
8


8
STOCK OPTIONS
9


 
8.1.
Grant of Stock Options
9


 
8.2.
Stock Option Award Agreements
9


 
8.3.
Exercise of Options
10


 
8.4.
Special Provisions for Incentive Stock Options
10


9
STOCK APPRECIATION RIGHTS
10


 
9.1.
Grant of Stock Appreciation Rights
11


 
9.2.
SAR Award Agreement
11


10
PERFORMANCE SHARES AND PERFORMANCE UNITS
11


 
10.1.
Grant of Performance Shares and Performance Units
11


 
10.2.
Performance Share or Performance Unit Award Agreement
11


 
10.3.
Value of Performance Shares and Performance Units
11


 
10.4.
Earning of Performance Shares and Performance Units
11


 
10.5.
Form and Timing of Payment of Performance Shares and Performance Units
12


 
10.6.
No Dividends Payable
12


11
OTHER STOCK‑BASED AWARDS
12


12
CASH‑BASED INCENTIVE AWARDS
12


 
12.1.
Eligibility
12


 
12.2.
Annual Awards
12


 
12.3.
Payment of Awards
12






--------------------------------------------------------------------------------

Exhibit 10.1

 
12.4.
Guidelines
12


13
PERFORMANCE MEASURES
12


 
13.1.
Performance Measures
12


 
13.2.
Timing and Designations
13


 
13.3.
Evaluation of Performance
13


 
13.4.
Adjustment of Performance‑Based Compensation
13


 
13.5.
Committee Discretion
13


14
FORFEITURE AND TERMINATION OF EMPLOYMENT OR SERVICE AS A DIRECTOR OR CONSULTANT
13


 
14.1.
Terms Provided in Award Agreements
13


 
14.2.
Effect of Termination of Employment on Awards — Employees Only
13


 
14.3.
Effect of Termination of Engagement on Awards — Non‑Employees Only
14


15
REORGANIZATIONS
15


 
15.1.
Corporate Transactions Not Involving a Change in Control
15


 
15.2.
Corporate Transactions Involving a Change in Control
15


16
TRANSFERABILITY OF AWARDS
16


 
16.1.
Transferability
16


 
16.2.
Domestic Relations Orders
16


17
ARBITRATION
16


18
COMPLIANCE WITH SECTION 409A
16


 
18.1.
Compliance
16


 
18.2.
Deferrals
17


19
AMENDMENT, MODIFICATION, SUSPENSION, AND TERMINATION
17


 
19.1.
Amendment, Modification, Suspension, and Termination
17


 
19.2.
Adjustment of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events
17


 
19.3.
Awards Previously Granted
17


20
WITHHOLDING
18


 
20.1.
Tax Withholding
18


 
20.2.
Share Withholding
18


 
20.3.
Option or SAR Withholding
18


21
SUCCESSORS
18


22
GENERAL PROVISIONS
18


 
22.1.
Gender and Number
18


 
22.2.
Severability
18


 
22.3.
Requirements of Law
18


 
22.4.
Delivery of Title
18


 
22.5.
Inability to Obtain Authority
19


 
22.6.
Investment Representations
19


 
22.7.
Unfunded Plan
19


 
22.8.
No Fractional Shares
19


 
22.9.
Non‑Exclusivity of the Plan
19


 
22.10.
No Constraint on Corporate Action
19


 
22.11.
Non‑Uniform Treatment
19


 
22.12.
No Employment or Other Continuing Rights
19


 
22.13.
References to Successor Statutes, Regulations and Rules
20


 
22.14.
Conflicts
20


 
22.15.
Governing Law
20






--------------------------------------------------------------------------------

Exhibit 10.1

ALLIED NEVADA GOLD CORP.
PERFORMANCE AND INCENTIVE PAY PLAN


1.
PURPOSE OF PLAN

The Corporation has adopted this Plan to promote the interests of the
Corporation, its Affiliated Entities and its stockholders by using stock‑based
and cash‑based incentives to attract, retain and motivate its management and
other persons, including officers, Directors, key employees and certain
Consultants, to encourage and reward such persons’ contributions to the
performance of the Corporation and to align their interests with the interests
of the Corporation’s stockholders.
2.
DEFINITIONS

Capitalized terms used in the Plan and not otherwise defined shall have the
meanings set forth below:
“Affiliated Entity” means any corporation or other entity controlled by the
Corporation and designated by the Committee as such.
“Associate” where used to indicate a relationship with any person or company
means: (i) any company of which such person or company beneficially owns,
directly or indirectly, voting securities carrying more than 10% of the voting
rights attached to all voting securities of the company for the time being
outstanding; (ii) any partner of that person or company; (iii) any trust or
estate in which such person or company has a substantial beneficial interest or
as to which such person or company serves as trustee or in a similar capacity;
(iv) any relative of that person who resides in the same home as that person;
(v) any person who resides in the same home as that person and to whom that
person is married, or any person of the opposite sex or the same sex who resides
in the same home as that person and with whom that person is living in a
conjugal relationship outside marriage; or (vi) any relative of a person
mentioned in clause (v) who has the same home as that person.
“Award” or “Awards,” except where referring to a particular category or grant
under the Plan, shall include Restricted Stock, Restricted Stock Units,
Incentive Stock Options, Non‑qualified Stock Options, Stock Appreciation Rights,
Performance Shares, Performance Units, Other Stock‑Based Awards and Cash‑Based
Incentive Awards.
“Award Agreement” means either one of the following, in such form as the
Committee shall from time to time approve: (i) an agreement entered into by the
Corporation and a Participant setting forth the terms and provisions applicable
to an Award; or (ii) a written or electronic statement issued by the Corporation
to a Participant describing the terms and provisions of an Award. The Committee
may provide for the use of non‑paper Award Agreement(s) and acceptance and other
actions related thereto that involve the use of electronic, internet, intranet
or other non‑paper means.
“Board” or “Board of Directors” means the board of directors of the Corporation.
“Canadian Taxpayer” means (i) a Participant who is a resident of Canada for
purposes of the Tax Act or (ii) a Participant who has exercised employment
duties in Canada and whose Award is subject to tax under the Tax Act.
“Cash‑Based Incentive Award” means an Award payable in cash as provided pursuant
to Article 12.
“Cause” shall mean, with respect to any Participant, (i) any material breach of
any agreement with the Corporation, any Subsidiary of the Corporation or an
Affiliated Entity, including any restrictive covenant set forth therein, that,
if curable, remains uncured for thirty (30) days following written notice from
the Corporation; (ii) any act of dishonesty, fraud, theft, embezzlement, fraud
or misappropriation of funds with respect to the Corporation, any Subsidiary of
the Corporation or an Affiliated Entity (including acceptance of any bribes or
kickbacks or other acts of self‑ dealing); (iii) the commission of a felony or a
crime involving moral turpitude; (iv) any intentional, grossly negligent or
unlawful misconduct or other willful act or omission that causes material harm
to the standing, business or reputation of the Corporation, any Subsidiary of
the Corporation or an Affiliated Entity; (v) such Participant’s repeated failure
to perform his or her duties to, or to comply with lawful directives, rules or
policies, of the Corporation, any Subsidiary of the


Corporation or an Affiliated Entity; (vi) the violation of any law regarding
employment discrimination or sexual harassment; (vii) the unauthorized
dissemination of confidential information of the Corporation or any Subsidiary
of the Corporation; (viii) any material misrepresentation or materially
misleading omission in any resume or other information regarding such
Participant (including such Participant’s work experience, academic credentials,

1

--------------------------------------------------------------------------------

Exhibit 10.1

professional affiliations or absence of criminal record) provided by or on
behalf of such Participant when applying for employment with the Corporation,
any Subsidiary of the Corporation or an Affiliated Entity; (ix) the
Participant’s repeated and consistent underperformance based on formal feedback;
(x) the Participant’s insubordination and/or breach of Corporation ethics; or
(xi) the Participant’s refusal or failure to perform specific directives of the
Board or any officer or employee to whom such Participant reports to the extent
that such directives are lawful and consistent with the scope and nature of the
Participant’s duties and responsibilities as an employee or contractor of the
Corporation. A Participant’s employment or engagement with the Corporation also
shall be deemed terminated for Cause if the Participant resigns from the
Corporation and the Board or the Committee determines in good faith, either
before, at the time of, or after such termination, that one or more of the
events described above existed as of the time of such resignation.
Notwithstanding the foregoing, if the Participant and the Corporation or the
Affiliated Entity have entered into an employment or services agreement that
defines the term “Cause” (or a similar term), such definition shall govern for
purposes of determining whether such Participant has been terminated for Cause
for purposes of the Plan.
“Change in Control” shall mean the occurrence of any of the following events,
each of which shall be determined independently of the others:
(i)    any Person (as defined herein) becomes a “beneficial owner” (as such term
is used in Rule 13d‑3 promulgated under the Exchange Act) of at least 30% of the
stock of the Corporation entitled to vote in the election of directors of the
Corporation. For purposes of this definition, the term “Person” is used as such
term is used in Sections 13(d) and 14(d) of the Exchange Act;
(ii)    the individuals who are Continuing Directors (as hereinafter defined) of
the Corporation cease to constitute a majority of the members of the Board of
Directors. For purposes of this definition, “Continuing Directors” shall mean
the members of the Board on the Effective Date, provided that any person
becoming a member of the Board of Directors subsequent to the Effective Date
whose election or nomination for election was supported by at least a majority
of the directors who then comprised the Continuing Directors shall be considered
to be a Continuing Director;
(iii)    the stockholders of the Corporation adopt and consummate a plan of
complete or substantial liquidation or an agreement providing for the
distribution of all or substantially all of the assets of the Corporation;
(iv)    the Corporation is a party to a merger, consolidation, amalgamation,
plan of arrangement, other form of business combination or a sale of all or
substantially all of its assets, with an unaffiliated third party, unless the
business of the Corporation following consummation of such merger,
consolidation, amalgamation, plan of arrangement or other business combination
is continued following any such transaction by a resulting entity (which may be,
but need not be, the Corporation) and the stockholders of the Corporation
immediately prior to such transaction hold, directly or indirectly, at least 30%
of the voting power of the resulting entity; provided, however, that a merger,
consolidation, amalgamation, plan of arrangement or other business combination
effected to implement a recapitalization of the Corporation (or similar
transaction) shall not constitute a Change in Control; or
(v)    there is a change in control of the Corporation of a nature that is
reported in response to item 5.01 of Current Report on Form 8‑K or any similar
item, schedule or form under the Exchange Act, as in effect at the time of the
change, whether or not the Corporation, is then subject to such reporting
requirements.
“Change in Control Price” means, if the Change in Control is the result of a
tender or exchange offer, merger or other corporate transaction, the highest
price per share of Common Stock paid in such tender or exchange offer, merger or
other corporate transaction. Otherwise, “Change in Control Price” means the Fair
Market Value of a share of Common Stock upon the Change in Control. To the
extent that the consideration paid in any such transaction described above
consists all or in part of securities or other non‑cash consideration, the value
of such securities or other non‑cash consideration shall be determined in the
sole discretion of the Committee.


“Code” means the U.S. Internal Revenue Code of 1986, as amended.
“Committee” means the Compensation Committee consisting of two or more members
of the Board, each of who shall meet the requirements for (i) a “non‑employee
director” within the meaning of Rule 16b‑3 under the Exchange Act; (ii) an
“outside director” within the meaning of Section 162(m); and (iii) an
“independent director” under the NYSE MKT and other applicable listing rules and
any other required independence standards.
“Common Stock” means the common stock of the Corporation.

2

--------------------------------------------------------------------------------

Exhibit 10.1

“Corporation” means Allied Nevada Gold Corp., a Delaware corporation.
“Consultant” means any consultant or advisor if:
(a)    the consultant or advisor renders bona fide services to the Corporation
or any Affiliated Entity for a period of at least 12 months and, in the
reasonable opinion of the Corporation, spends or will spend a significant amount
of time and attention on the affairs and business of the Corporation or an
Affiliated Entity;
(b)    the services rendered by the consultant or advisor are not in connection
with the offer or sale of securities in a capital‑raising transaction and do not
directly or indirectly promote or maintain a market for the Corporation’s
securities; and
(c)    the consultant or advisor is a natural person who has contracted directly
with the Corporation, any Subsidiary of the Corporation or an Affiliated Entity
to render such services under a written contract.
“Covered Employee” means any Employee who is or may become a “covered employee,”
as defined in Section 162(m).
“Deferred Payment Date” means, for a Participant, the date after the Period of
Restriction to which the Participant has elected to defer payment with respect
to a Restricted Stock Unit Award.
“Director” means a member of the Board of Directors who is not an Employee
(including any director who has retired as an Employee).
“Effective Date” means the date upon which the Plan is approved by the
stockholders of the Corporation.
“Eligible Person” means any Employee, Director or Consultant of the Corporation,
any Subsidiary of the Corporation or of any Affiliated Entity.
“Employee” means any officer or other employee of the Corporation, any
Subsidiary of the Corporation or any Affiliated Entity.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
“Exercise Price” means the price at which the shares of Common Stock underlying
an Option or SAR may be purchased upon exercise thereof.
“Expiration Date” means the tenth (10th) anniversary of the Effective Date.
“Fair Market Value” as of any date shall be deemed to be the closing price of a
share of Common Stock on either the NYSE MKT or the Toronto Stock Exchange
(“TSX”) (whichever has the greatest trading volume on such day), or if the
Common Stock is not traded on a securities exchange, Fair Market Value shall be
deemed to be the average of the high bid and low asked prices of a share of
Common Stock in the over‑the‑counter market.
“Incentive Stock Option” or “ISO” means a Stock Option that qualifies as an
incentive stock option under Section 422 of the Code.


“Insider” means:
(a)    the Chief Executive Officer, Chief Financial Officer and Chief Operating
Officer of the Corporation, of a Significant Stockholder of the Corporation or
of a major Subsidiary of the Corporation;
(b)    a Director, or a director of a Significant Stockholder of the Corporation
or of a major Subsidiary of the Corporation;
(c)    a person or company responsible for a principal business unit, division
or function of the Corporation;
(d)    a Significant Stockholder of the Corporation;
(e)    a Significant Stockholder based on post‑conversion beneficial ownership
of the Corporation’s securities and the Chief Executive Officer, Chief Financial
Officer and Chief Operating Officer and

3

--------------------------------------------------------------------------------

Exhibit 10.1

every director of the Significant Stockholder of the Corporation based on
post‑conversion beneficial ownership;
(f)    a management company that provides significant management or
administrative services to the Corporation or a major Subsidiary of the
Corporation, every director of the management company, every Chief Executive
Officer, Chief Financial Officer and Chief Operating Officer of the management
company, and every significant stockholder of the management company;
(g)    an individual performing functions similar to the functions performed by
any of the insiders described in paragraphs (a) to (f); or
(h)    any other insider that:
(i)    in the ordinary course receives or has access to information as to
material facts or material changes concerning the Corporation before the
material facts or material changes are generally disclosed; and
(ii)    directly or indirectly exercises, or has the ability to exercise,
significant power or influence over the business, operations, capital or
development of the Corporation.
“Non‑qualified Stock Option” means a Stock Option that is not an Incentive Stock
Option.
“Option” or “Stock Option” means a right to purchase Common Stock granted
under Article 8 to an Eligible Person.
“Other Stock‑Based Award” means an equity‑based or equity‑related Award of a
type other than those described in Articles 7 ‑ 10, and which is granted
pursuant to Article 11.
“Parent Corporation” means any parent corporation, as defined in Section 424(e)
of the Code.
“Participant” means any Eligible Person who has received an Award under the Plan
or such Eligible Person’s successor in interest.
“Performance‑Based Compensation” means compensation under an Award that
satisfies the requirements of Section 162(m) for certain performance‑based
compensation, if any, paid to Covered Employees.
“Performance Measures” means measures described in Article 13 on which
performance goals are based and which are approved by the Corporation’s
stockholders pursuant to the Plan in order to qualify Awards as
Performance‑Based Compensation.
“Performance Period” means the period of time during which performance goals
must be met in order to determine the degree of payout and/or vesting with
respect to an Award.
“Performance Share” means an Award granted to a Participant pursuant
to Article 10, denominated in shares of Common Stock, the value of which at the
time it is payable is determined based on actual results of the corresponding
performance criteria.


“Performance Unit” means an Award granted to a Participant pursuant
to Article 10, denominated in units, the value of which at the time it is
payable is determined based on actual results of the corresponding performance
criteria.
“Period of Restriction” means the period when Restricted Stock or Restricted
Stock Units (or other types of Awards as may be applicable) are subject to a
substantial risk of forfeiture (based on the passage of time, the achievement of
performance goals, or on the occurrence of other events as determined by the
Committee, in its discretion), as provided in the Plan and/or the applicable
Award Agreement.
“Permanent Disability” shall mean that the Participant becomes physically or
mentally incapacitated or disabled so that the Participant is unable to perform
substantially the same services as the Participant performed prior to incurring
such incapacity or disability (the Corporation, at its option and expense, being
entitled to retain a physician to confirm the existence of such incapacity or
disability, and the determination of such physician to be binding upon the
Corporation and the Participant), and such incapacity or disability continues
for a period of three consecutive months or any six months in any 12‑month
period or such other period(s) as may be determined by the Committee with
respect to any Award; provided, however, that if the Participant and the
Corporation or the Affiliated Entity have entered into an employment or services
agreement which defines the term “Permanent Disability” (or a similar term),
such definition shall govern for purposes of determining whether such
Participant is subject to a Permanent Disability for purposes

4

--------------------------------------------------------------------------------

Exhibit 10.1

of the Plan. Notwithstanding the foregoing, (i) for purposes of determining the
period during which an Incentive Stock Option may be exercised pursuant
to Section 14.2.1 hereof, “Permanent Disability” shall mean “permanent and total
disability” as defined in Section 22(e)(3) of the Code and (ii) for purposes of
an Award subject to Section 409A, “Permanent Disability” shall mean “disabled”
as set forth in Section 409A(a)(2)(C) of the Code.
“Plan” means this Performance and Incentive Pay Plan of the Corporation, as
amended, supplemented or restated from time to time.
“Plan Term” means the period during which the Plan remains in effect (commencing
on the Effective Date and ending on the Expiration Date).
“Reorganization” means any merger, consolidation, sale or other disposition of
all or substantially all of the assets of the Corporation or other
reorganization.
“Representative” means an executor, administrator, guardian, trustee or other
representative of a Participant who has legal authority to exercise such
Participant’s Options or Stock Appreciation Rights or rights under other types
of Awards on behalf of such Participant or such Participant’s estate.
“Restricted Stock” means Common Stock granted under the Plan which is subject to
certain restrictions and to a risk of forfeiture.
“Restricted Stock Unit” means a right granted under the Plan to receive Common
Stock, cash or a combination thereof at the end of a specified period (except
that Canadian Taxpayers may only receive Common Stock), which is subject to
certain restrictions and to a risk of forfeiture.
“Section 162(m)” means Section 162(m) of the Code and the regulations issued
thereunder.
“Section 409A” means Section 409A of the Code and the regulations issued
thereunder.
“Significant Stockholder” is a person who, at the time an Award is granted to
such person under the Plan, owns more than 10% of the combined voting power of
all classes of stock of the Corporation or of any Affiliated Entity (after
application of the attribution rules set forth in Treas. Reg. § 1.424‑1(d)).
“Stock Appreciation Right” or “SAR” means a right of the type described
in Article 9.
“Subsidiary” means any subsidiary corporation as defined in Section 424(f) of
the Code.
“Tax Act” means the Income Tax Act (Canada).
3.
EFFECTIVE DATE AND TERM OF PLAN

3.1. Term of Plan; Amendment and Restatement. This Plan became effective as of
the Effective Date and all Awards shall be governed by the Plan, as amended from
time to time in accordance with Article 19. This Plan shall continue in effect
until the Expiration Date, at which time the Plan shall automatically terminate.
For greater certainty, awards granted by the Corporation prior to the Effective
Date shall not be governed by this Plan but shall continue to be governed by the
plan or arrangement under which such prior awards were granted.
3.2. Effect on Awards. Awards may be granted during the Plan Term. No Awards may
be granted after the Plan Term. Notwithstanding the foregoing, each Award
properly granted under the Plan during the Plan Term shall remain in effect
after termination of the Plan until such Award has been exercised, terminated or
expired, as applicable, in accordance with its terms and the terms of the Plan.
3.3. Stockholder Approval. This Plan was submitted for approval by the
Corporation’s stockholders on May 1, 2014.
4.
SHARES SUBJECT TO THE PLAN AND MAXIMUM AWARDS

4.1. Number of Shares Available for Awards.
4.1.1. Share Authorization. Subject to adjustment as provided in Section 4.3,
the maximum number of shares of Common Stock available for issuance to
Participants under the Plan on or after the Effective Date (the “Share
Authorization”) shall be four million (4,000,000) shares, which may be issued
entirely through Incentive Stock Options or through a combination of any one or
more of the forms of Awards permitted under the Plan. The shares of Common Stock
available for issuance under the Plan may be authorized and unissued shares or
treasury shares.

5

--------------------------------------------------------------------------------

Exhibit 10.1

4.1.2. Shares Available for Future Grant. Shares of Common Stock covered by an
Award shall only be counted against the Share Authorization to the extent they
are actually issued, provided, that, if any shares of Common Stock subject to an
Award are forfeited, an Award expires or otherwise terminates without issuance
of shares of Common Stock subject to such Award, or an Award is settled for cash
(in whole or in part) or otherwise does not result in the issuance of all or a
portion of the shares of Common Stock subject to such Award (including on
payment in shares of Common Stock on exercise of a Stock Appreciation Right),
such shares of Common Stock shall, to the extent of such forfeiture, expiration,
termination, cash settlement or non‑issuance, be available again for grant under
the Plan. In the event that (i) any Option or other Award granted hereunder is
exercised through the tendering of shares of Common Stock (either actually or by
attestation) or by the withholding of shares of Common Stock by the Corporation,
or (ii) withholding tax liabilities arising from such Option or other Award are
satisfied by the tendering of shares of Common Stock (either actually or by
attestation) or by the withholding of shares of Common Stock by the Corporation,
then in each such case the shares of Common Stock so tendered or withheld shall
be added to the shares of Common Stock and available again for grant under the
Plan for Awards other than Incentive Stock Options.
4.1.3. Limit on Grants to Directors. Subject to Section 4.1.4, the maximum
aggregate number of shares of Common Stock that may be granted to Directors
under the Plan shall be limited to six hundred thousand (600,000).
4.1.4. Limit on Grants to Insiders. The maximum aggregate number of shares of
Common Stock that may be issuable to Insiders under the Plan and all other
security based compensation arrangements of the Corporation at any time shall
not exceed 10% of the total number of shares of Common Stock then outstanding.
The aggregate number of shares of Common Stock that may be issued to Insiders
under the Plan and all other security‑based compensation arrangements of the
Corporation, within a one‑year period, shall not exceed 10% of the total number
of shares of Common Stock then outstanding.
4.2. Annual Award Limits. The following limits (“Annual Award Limits”) shall
apply to grants of such Awards under the Plan, subject to any adjustments
pursuant to Section 4.3 or 19.2, unless and until the Committee determines that
an Award shall not be designed to qualify as Performance‑Based Compensation.


4.2.1. Restricted Stock or Restricted Stock Units. The aggregate maximum number
of shares of Common Stock that may be subject to Awards of Restricted Stock or
Restricted Stock Units granted in any one calendar year to any one Participant
shall be five hundred thousand (500,000).
4.2.2. Options and SARs. The aggregate maximum number of shares of Common Stock
that may be subject to Awards of Options (including ISOs) or SARs granted in any
one calendar year to any one Participant shall be six hundred thousand
(600,000).
4.2.3. Performance Shares and Performance Units. The aggregate maximum number of
shares of Common Stock that may be subject to Awards of Performance Shares or
Performance Units granted in any one calendar year to any one Participant shall
be five hundred thousand (500,000).
4.2.4. Other Stock‑Based Awards. The aggregate maximum number of shares of
Common Stock that may be subject to Other Stock‑Based Awards granted in any one
calendar year to any one Participant shall be two hundred thousand (200,000).
4.2.5. Cash‑Based Awards. The aggregate maximum amount of any Cash‑Based Awards
granted in any one calendar year to any one Participant shall be five million
(5,000,000) dollars.
4.2.6. Awards to Directors. Notwithstanding Section 4.1.3, and subject
to Sections 4.2.1 ‑ 4.2.5, the aggregate maximum number of shares of Common
Stock that may be granted in any one calendar year to any Director shall be
equal to (x) three hundred thousand (300,000) divided by (y) the Fair Market
Value of a share of Common Stock on the date of grant.
4.3. Adjustments in Authorized Shares. If the number of outstanding shares of
Common Stock is increased or decreased through a Reorganization,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split or other similar transaction, an appropriate and proportionate adjustment
shall be made in: (i) the number of shares of Common Stock included in the Share
Authorization in Section 4.1.1 and the share limitation in Sections 4.1.3
and 4.1.4; (ii) the number of shares of Common Stock that may be issued under
outstanding Awards; and (iii) the Award limits specified in Section 4.2. Subject
to Section 19.1, in the event that the shares of Common Stock are changed into
or exchanged for different kinds of shares or other securities of the
Corporation

6

--------------------------------------------------------------------------------

Exhibit 10.1

through transactions of the type referenced above, or in the event of an
extraordinary cash dividend, the Committee, in its sole discretion, in order to
prevent dilution or enlargement of Participants’ rights under the Plan and in
order to preserve the intended benefits of the Plan, may substitute or adjust,
as applicable, the number and kind of shares or other securities that may be
issued under the Plan or under particular forms of Awards, the number and kind
of shares or securities subject to outstanding Awards, the Annual Award Limits,
and other value determinations applicable to outstanding Awards.
Subject to Section 19.1 and any applicable regulatory approval, the Committee,
in its sole discretion, may also make appropriate adjustments in the terms of
any Awards under the Plan to reflect such changes or distributions and to modify
any other terms of outstanding Awards, including modifications of performance
goals and changes in the length of Performance Periods, in order to preserve the
intended benefits of the Plan. The determination of the Committee as to the
foregoing adjustments, if any, shall be conclusive and binding on Participants
under the Plan. No amendment, modification, suspension or termination may impact
the distribution of any Award that is subject to Section 409A or is intended to
qualify as Performance‑Based Compensation under Section 162(m), except as
permitted by such applicable Section.
5.
ADMINISTRATION

5.1. General. The Committee shall be responsible for administering the Plan,
subject to this Article 5 and the other provisions of the Plan. The Committee
may retain attorneys, consultants, accountants, or other advisors. The
Committee, the Corporation, and its officers and directors shall be entitled to
rely upon the advice, opinions, or valuations of any such advisors. The fees of
any such advisors shall be paid by the Corporation. All actions taken and all
interpretations and determinations made by the Committee shall be final and
binding on the Participants, beneficiaries, the Corporation, any Subsidiary of
the Corporation, any Affiliated Entity and all other interested individuals.


5.2. Authority of the Committee. The Committee shall have full and, except as
otherwise expressly provided in the Plan, exclusive power and discretion: (i) to
interpret the terms and the intent of the Plan and any Award Agreement or other
agreement or document ancillary to or entered into in connection with the Plan,
and to adopt such rules, regulations, forms, instruments, and guidelines for
administering the Plan as the Committee may deem necessary or proper; (ii) to
select Participants; (iii) to establish the terms and conditions of all Awards,
including the terms and conditions to be set forth in Award Agreements; (iv) to
grant Awards as an alternative to or as the form of payment for grants or rights
earned or due under other compensation plans or arrangements of the Corporation;
and (v) subject to Article 19, to adopt modifications and amendments to the Plan
or any Award Agreement, including without limitation, any that are necessary to
comply with the laws of the jurisdictions in which the Corporation and/or its
Affiliated Entities operate or may operate.
5.3. Delegation. The Committee, in its sole discretion, may delegate the
Committee’s authority and duties under the Plan to the Chief Executive Officer
of the Corporation, or to any other committee, in either case to the extent
permitted under applicable law, under such conditions and limitations as the
Board or the Committee may from time to time establish, except that only the
Committee may make any determinations regarding Awards to Participants who are
subject to Section 16 of the Exchange Act.
5.4. No Liability. No member of the Board or the Committee or any designee
thereof will be liable for any action or inaction with respect to the Plan or
any Award or any transaction arising under the Plan or any Award, except in
circumstances constituting bad faith of such member.
6.
ELIGIBILITY

Only Eligible Persons shall be eligible to receive Awards under the Plan and may
be selected from time to time to receive Awards by the Committee, in its sole
and absolute discretion.
7.
RESTRICTED STOCK AND RESTRICTED STOCK UNITS

7.1. Grant of Restricted Stock and Restricted Stock Units. The Committee may
grant Restricted Stock Awards and/or Restricted Stock Units to any Eligible
Persons, except that a Restricted Stock Award may not be granted to an Eligible
Person that is a Canadian Taxpayer.
7.2. Restricted Stock or Restricted Stock Unit Award Agreement. Each Award of
Restricted Stock and/or Restricted Stock Units shall be evidenced by an Award
Agreement that specifies the material terms of the Award, including, without
limitation, the Period(s) of Restriction, the number of shares of Restricted
Stock or the number

7

--------------------------------------------------------------------------------

Exhibit 10.1

of Restricted Stock Units granted, vesting terms (which can include, without
limitation, time‑based or performance‑based terms) and such other provisions as
the Committee shall determine in its discretion.
7.3. Other Restrictions. The Committee may impose such other conditions and/or
restrictions on any shares of Restricted Stock or Restricted Stock Units granted
pursuant to the Plan as it may deem advisable including, without limitation,
time‑based restrictions, and/or restrictions under applicable laws, rules and
regulations or under the requirements of any stock exchange or market upon which
such shares of Common Stock are listed or traded, holding requirements or sale
restrictions placed on the shares by the Corporation upon vesting of such shares
of Restricted Stock or Restricted Stock Units, a requirement that Participants
pay a stipulated purchase price for each share of Restricted Stock or each
Restricted Stock Unit, restrictions based upon the achievement of specific
performance goals, and/or time‑based restrictions on vesting.
Except as otherwise provided in this Article 7, and subject in all cases to the
requirements of applicable laws, rules and regulations, shares of Restricted
Stock covered by each Restricted Stock Award shall become freely transferable by
the Participant after all conditions and restrictions applicable to such shares
have been satisfied or lapse (including satisfaction of any applicable tax
withholding obligations), and Restricted Stock Units shall be paid in cash,
shares of Common Stock, or a combination of cash and shares of Common Stock as
the Committee, in its sole discretion shall determine, except that Restricted
Stock Units shall only be paid in shares of Common Stock to Canadian Taxpayers.
7.4. Certificate Retention or Legend. To the extent that a certificate is issued
to evidence shares of Restricted Stock, the Committee may determine in its sole
discretion that such certificate shall: (i) be retained by the Corporation until
such time as all conditions and/or restrictions applicable to such shares have
been satisfied or lapse; and/or (ii) bear a legend such as the following or as
otherwise determined by the Committee in its discretion:


The sale or transfer of shares of Common Stock represented by this certificate,
whether voluntary, involuntary, or by operation of law, is subject to certain
restrictions on transfer as set forth in the Allied Nevada Gold Corp.
Performance and Incentive Pay Plan, and in the associated Award Agreement. A
copy of such Plan and Award Agreement may be obtained from Allied Nevada
Gold Corp.
7.5. Voting Rights. Issued and outstanding shares of Restricted Stock shall at
all times possess the same voting rights as all other issued and outstanding
shares of Common Stock. A Participant shall have no voting rights with respect
to any Restricted Stock Units granted hereunder.
7.6. Dividends and Dividend Equivalents. Except as the Committee determines
otherwise with respect to a particular Award and as set forth in the applicable
Award Agreement, issued and outstanding shares of Restricted Stock shall be
entitled to dividends if, as and when declared by the Board with respect to the
Corporation’s shares of Common Stock on the same basis and on the same payment
dates as all other issued and outstanding shares of Common Stock. The Committee
may, in its discretion, grant dividend equivalents with respect to any
Restricted Stock Units. The terms and conditions of such dividend equivalents,
including the rate per Restricted Stock Unit, timing of payment and other
requirements, shall be established by the Committee in its discretion, subject
to the requirements of Article 18 of the Plan; such dividend equivalents may be
paid by crediting the Participant’s account with additional Restricted Stock
Units, with the number of such additional Restricted Stock Units determined by
dividing the amount of the dividend paid on a share of Common Stock by the Fair
Market Value of such shares of Common Stock on the date the dividend was paid,
multiplied by the number of Restricted Stock Units credited to the Participant’s
account; provided, however, that if an Award under the Plan is subject to
vesting based upon the achievement of certain performance goals, any dividend
and dividend equivalents, if any, with respect to such Award shall be paid only
upon and to the extent that the underlying Award vests.
7.7. Section 83(b) Election. The Committee may provide in an Award Agreement
that the Award of Restricted Stock is conditioned on the Participant making or
refraining from making an election with respect to the Award under Section 83(b)
of the Code. If a Participant makes an election pursuant to Section 83(b) of the
Code concerning a Restricted Stock Award, the Participant shall be required to
promptly file a copy of such election with the Corporation.
7.8. Deferred Payment Date. A Participant who is a Canadian Taxpayer may elect
to set a Deferred Payment Date with respect to any Restricted Stock Unit Award.
To do so, such Participant must give the Committee written notice of the
Deferred Payment Date not later than sixty (60) days prior to the expiration of
the Period of Restriction. A Participant shall not be permitted to give or
change any such notice after the day which is sixty (60) days prior

8

--------------------------------------------------------------------------------

Exhibit 10.1

to the expiration of the Period of Restriction. Participants who are United
States‑based taxpayers may not elect to set a Deferred Payment Date.
8.
STOCK OPTIONS

8.1. Grant of Stock Options. The Committee may grant Option Awards and determine
whether an Option will be an Incentive Stock Option or a Non‑qualified Stock
Option, whether to couple an SAR with an Option, the number of shares of Common
Stock to be subject to each Option, the Exercise Price, the number of
installments, if any, in which each Option may vest, the expiration date of each
Option and all other terms and conditions of each Option. Incentive Stock Option
Awards may be granted only to Participants who are Employees.
8.2. Stock Option Award Agreements. Each Option Award granted pursuant to the
Plan shall be evidenced by an Award Agreement that specifies the material terms
of the Award, including, without limitation, terms consistent with the following
provisions, and such other provisions as the Committee shall determine in its
discretion:
8.2.1. Duration. Each Option and all rights associated therewith, shall expire
on such date as the Committee may determine, but in no event later than the
ten‑year anniversary of the date of grant; provided, however, that in the case
of an Incentive Stock Option granted to a Significant Stockholder, the date of
expiration may in no event be later than the five‑year anniversary of the date
of grant. Notwithstanding the foregoing, an Option held by a Participant will be
subject to a limited extension of 10 business days if so provided in the Award
Agreement in the event that the expiration date of the Option held by a
Participant falls within a trading “blackout” period imposed by the Corporation
and applicable to the Participant.


8.2.2. Exercise Price. The Exercise Price for each share of Common Stock that is
the subject of an Option shall be determined by the Committee as of the date of
grant, subject to adjustment pursuant to Section 19.2. The exercise price of any
Option designated as a Non‑qualified Stock Option shall be equal to no less than
one hundred percent (100%) of the Fair Market Value of the Common Stock subject
to such Option on the date of grant. The exercise price of any Option designated
as an Incentive Stock Option shall be equal to (i) no less than one hundred
percent (100%) of the Fair Market Value of the Common Stock subject to such
Option on the date of grant, if granted to a Participant other than a
Significant Stockholder; and (ii) no less than one hundred ten percent (110%) of
the Fair Market Value of the Common Stock subject to such Option on the date of
grant, if granted to a Significant Stockholder.
8.2.3. Vesting. Each Option granted under the Plan shall vest and be exercisable
in such installments, if any, during the period prior to its expiration date as
the Committee shall determine.
8.2.4. No Repricing. Except as otherwise permitted as an adjustment pursuant
to Section 19.2 or as approved by the Corporation’s stockholders, the Exercise
Price of an Option outstanding under the Plan may not be reduced, whether
through amendment, exchange, cancellation and re‑grant, repurchase or other
method.
8.3. Exercise of Options.
8.3.1. Notice by Participant. Each Participant (or such Participant’s
Representative) who desires to exercise an Option shall give advance written
notice of such exercise to the Corporation in such form as may be prescribed
from time to time by the Committee or the management of the Corporation.
8.3.2. Payment of Exercise Price. Except as described in Section 8.3.3, in the
discretion of the Committee, the Exercise Price for Stock Options may be payable
in the following ways:
(a)    by cash or by check payable to the Corporation;
(b)    in shares of Common Stock (which are owned by the Participant free and
clear of all liens and other encumbrances and which are not subject to vesting
or other restrictions, including those set forth in Article 7) having an
aggregate Fair Market Value on the date of exercise equal to the Exercise Price
for the shares being purchased;
(c)    by requesting that the Corporation withhold such number of shares of
Common Stock then issuable upon the exercise of the Stock Option as will have an
aggregate Fair Market Value equal to the Exercise Price for the shares being
acquired upon exercise of the Stock Option;
(d)    by waiver of compensation due or accrued to the Participant for services
rendered;

9

--------------------------------------------------------------------------------

Exhibit 10.1

(e)    provided that a public market for the Common Stock exists, and to the
extent permitted by the Sarbanes‑Oxley Act of 2002 and other applicable law:
(i)    through a “same day sale” commitment from the Participant and a
broker‑dealer that is a member of the Financial Industry Regulatory
Authority, Inc. (“FINRA Dealer”) whereby the Participant irrevocably elects to
exercise the Stock Option and sell a portion of the shares so purchased to pay
the Exercise Price (or a larger number of the shares so purchased), and whereby
the FINRA Dealer irrevocably commits upon receipt of such shares to forward the
Exercise Price directly to the Corporation (and any excess to the Participant);
or
(ii)    through a “margin” commitment from the Participant and a FINRA Dealer
whereby the Participant irrevocably elects to exercise the Stock Option and to
pledge the shares so purchased to the FINRA Dealer in a margin account as
security for a loan from the FINRA Dealer in the amount of
the purchase price, and whereby the FINRA Dealer irrevocably commits upon
receipt of such shares to forward the Exercise Price directly to the
Corporation; or
(f)    by any combination of the foregoing.
If the Exercise Price for a Stock Option is paid in whole or in part in shares
of Common Stock, any portion of the Exercise Price representing a fraction of a
share must be paid in cash. When full payment of the Exercise Price has been
made to the Corporation, the Participant will be considered for all purposes the
owner of the shares with respect to which payment has been made, subject to the
restrictions set forth in the Plan or in the Award Agreement.
8.3.3. Payment of Exercise Price - Canadian Participants. Notwithstanding the
terms of Section 8.3.2, with respect to Options held by Participants who are
residents of Canada for purposes of the Income Tax Act (Canada) or Participants
who were granted Options, all or partially, in respect of employment rendered in
Canada, the payment of the Exercise Price associated with an Option may only be
made in cash or by check payable to the Corporation.
8.3.4. Exercise by Participant’s Spouse. Unless otherwise provided in an Award
Agreement, an Option shall be exercisable during the Participant’s lifetime only
by the Participant (or, in the case of the incapacity of the Participant, by the
Participant’s Representative) regardless of any community property interest
therein of the spouse of the Participant, or such spouse’s successors in
interest. If the spouse of the Participant shall have acquired a community
property interest in such Option, the Participant, or the Participant’s
Representative, may exercise the Option on behalf of the spouse of the
Participant or such spouse’s successors in interest.
8.4. Special Provisions for Incentive Stock Options. In addition to the
limitation applicable to Incentive Stock Options in Section 4.2.2, to the extent
that the aggregate Fair Market Value (determined as of the date of grant) of
shares of Common Stock underlying an Incentive Stock Option granted to a
Participant under the Plan (and any other option plans of the Corporation) that
become exercisable for the first time by the Participant during any calendar
year exceeds $100,000 (or, if different, the maximum limitation in effect at the
time of grant under Section 422 of the Code, or any successor provision), the
portion of such Incentive Stock Option in excess of $100,000 (or, if different,
such maximum limitation) will be treated as a Non‑qualified Stock Option. Except
in the case of the Participant’s death or Permanent Disability, the portion of
any Incentive Stock Option not exercised within three months after termination
of employment with the Corporation and its Affiliated Entities will be treated
as a Non‑qualified Stock Option.
9.
STOCK APPRECIATION RIGHTS

9.1. Grant of Stock Appreciation Rights. The Committee may grant an Award of
Stock Appreciation Rights in connection with an Option Award (“Tandem SAR”) or
independently of any Option Award (“Freestanding SAR”).
9.2. SAR Award Agreement. Each SAR Award granted pursuant to the Plan shall be
evidenced by an Award Agreement that specifies the material terms of the Award,
including, without limitation, terms consistent with the following provisions,
and such other provisions as the Committee shall determine in its discretion:
9.2.1. Duration. Each SAR, and all rights associated therewith, shall expire on
such date as the Committee may determine, but in no event later than the
ten‑year anniversary of the date of grant, subject to a limited extension of 10
business days if so provided in the Award Agreement in the event that the
expiration date of an Award held by a Participant falls within a trading
“blackout” period imposed by the Corporation and applicable to the Participant.

10

--------------------------------------------------------------------------------

Exhibit 10.1

9.2.2. Exercise Price. The Exercise Price for each share of Common Stock that is
the subject of a SAR shall be determined by the Committee and shall not be less
than the Fair Market Value of a share of Common Stock on the date of grant,
subject to adjustment pursuant to Section 19.2.


9.2.3. Vesting. Unless otherwise specified in an Award Agreement, each SAR
granted under the Plan shall vest and be exercisable in such installments, if
any, during the period prior to its expiration date as the Committee shall
determine.
9.2.4. No Repricing. Except as otherwise permitted as an adjustment pursuant
to Section 19.2 or as approved by the Corporation’s stockholders, the Exercise
Price of a SAR outstanding under the Plan may not be reduced, whether through
amendment, exchange, cancellation and re‑grant, repurchase or other method.
9.2.5. Exercise of Tandem SAR. A Tandem SAR shall be exercisable to the extent,
and only to the extent, the associated Option is exercisable and shall be
exercisable only for such period as the Committee may determine. Upon exercise
of a Tandem SAR, the Participant shall be required to surrender to the
Corporation unexercised the Option to which it relates, or any portion thereof.
9.2.6. Exercise of Freestanding SAR. A Freestanding SAR may be exercised in
accordance with the terms of the applicable Award Agreement.
9.2.7. Receipt of Shares or Cash Upon Exercise. Upon exercise of a SAR, the
Participant shall receive that number of shares of Common Stock (rounded down to
the nearest whole number) having an aggregate value equal to the excess of the
Fair Market Value of one share of Common Stock over the Exercise Price per share
specified in the applicable Award Agreement, multiplied by the number of shares
of Common Stock subject to the SAR, or portion thereof, which is exercised.
However, the Committee may elect to settle, or the Award Agreement may permit
the Participant to elect to receive (subject to approval by the Committee), any
part or all of the Corporation’s obligation arising out of the exercise of the
SAR by the payment of cash equal to the aggregate Fair Market Value of that part
or all of the shares of Common Stock it would otherwise be obligated to deliver.
10.
PERFORMANCE SHARES AND PERFORMANCE UNITS

10.1. Grant of Performance Shares and Performance Units. The Committee may grant
Performance Shares and/or Performance Units to Eligible Persons.
10.2. Performance Share or Performance Unit Award Agreement. Each Award of
Performance Shares or Performance Units shall be evidenced by an Award Agreement
that specifies the material terms of the Award, including, without limitation,
any performance metrics, vesting provisions and expiration date, and such other
provisions as the Committee shall determine in its discretion.
10.3. Value of Performance Shares and Performance Units. Each Performance Share
shall have an initial value based on one share of Common Stock on the date of
grant. Each Performance Unit shall have an initial value that is established by
the Committee at the time of grant. The Committee shall set performance metrics
in its discretion that, depending on the actual performance results, will
determine the number and/or value of the Performance Shares and Performance
Units that will be paid out to the Participant.
10.4. Earning of Performance Shares and Performance Units. After the applicable
Performance Period has ended, the holder of Performance Shares or Performance
Units shall be entitled to receive a payout on the value and number of
Performance Shares or Performance Units earned by the Participant over the
Performance Period, if such payout is due as determined based on the actual
results of the corresponding performance criteria.
10.5. Form and Timing of Payment of Performance Shares and Performance Units.
Payment of earned Performance Shares and Performance Units shall be made as
determined by the Committee and as set forth in the applicable Award Agreements.
Subject to the terms of the Plan, the Committee, in its sole discretion, may pay
earned Performance Shares and Performance Units in the form of shares of Common
Stock or in cash (or a combination thereof) equal to their value, if any, at the
end of the applicable Performance Period or as soon as practicable thereafter.
Shares of Common Stock may be granted subject to any restrictions deemed
appropriate by the Committee, as set forth in the applicable Award Agreements.





11

--------------------------------------------------------------------------------

Exhibit 10.1

10.6. No Dividends Payable. Awards of Performance Shares or Performance Units
shall not be entitled to dividends with respect to the Corporation’s shares of
Common Stock, but, in the discretion of the Committee, may be entitled to
dividend equivalents earned and payable to the extent, and at the time, of any
payout of such Award.
11.
OTHER STOCK‑BASED AWARDS

The Committee may grant Other Stock‑Based Awards (which may include unrestricted
shares of Common Stock) in such amounts and subject to such terms and conditions
as the Committee determines appropriate, and may include, without limitation,
Awards that upon grant are fully vested and non‑forfeitable. Such Other
Stock‑Based Awards may entail the issue or transfer of actual shares of Common
Stock or payment in cash or otherwise of amounts based on the value of shares of
Common Stock. Each Other Stock‑Based Award shall be evidenced by an Award
Agreement that specifies the material terms and conditions of the Award,
including, without limitation, any restrictions or vesting provisions and
whether such Award is entitled to dividends or dividend equivalents, and such
other provisions as the Committee shall determine in its discretion.
12.
CASH‑BASED INCENTIVE AWARDS

12.1. Eligibility. The Committee may grant annual Cash‑Based Incentive Awards to
Employees in accordance with this Article 12. The terms of each Cash‑Based
Incentive Award shall be set forth in an Award Agreement.
12.2. Annual Awards.
12.2.1. Performance Goals. The Committee shall establish objective performance
goals for a calendar year Performance Period based on one or more Performance
Measures. Such performance goals and/or metrics shall be established in
accordance with Section 13.2 to ensure that any Cash‑Based Incentive Awards are
considered to qualify as Performance‑Based Compensation.
12.2.2. Amount of Awards. In conjunction with the establishment of performance
goals and/or metrics, the Committee shall adopt an objective formula for
determining the respective amount payable under a Cash‑Based Incentive Award if
and to the extent the performance goals and/or metrics are attained. Such
formula shall comply with the requirements for Performance‑ Based Compensation
under Section 162(m).
12.3. Payment of Awards. Cash‑Based Incentive Awards will be payable to
Participants in cash following written certification by the Committee of
attainment of the specified performance goals for the applicable Performance
Period, provided, however, that such payments shall be made no later than
March 15 of the calendar year following the year of the Performance Period.
12.4. Guidelines. The Committee may adopt from time to time written policies for
its implementation of this Article 12. Such guidelines shall reflect the
intention of the Corporation that all Cash‑Based Incentive Awards qualify as
Performance‑Based Compensation.
13.
PERFORMANCE MEASURES

13.1. Performance Measures. Unless and until the Committee proposes for
stockholder vote and the Corporation’s stockholders approve a change in the
general Performance Measures set forth in this Article 13, the performance goals
or metrics upon which the payment or vesting of an Award of Restricted Stock,
Restricted Stock Units, Performance Shares, Performance Units, Cash‑Based
Incentive Awards (and any other Awards subject to performance results) to a
Covered Employee that is intended to qualify as Performance‑Based Compensation
shall be limited to the following Performance Measures: production and sales
volumes of gold and/or silver, revenue, revenue growth, cost of goods sold per
ounce, costs of production, capital expenditures, resource growth (all
categories), resources conversion (measured and indicated), cash flow from
operations, net income, operating income (before or after taxes), gross profits,
earnings (including earnings before taxes, earnings before interest and taxes or
earnings before interest, taxes, depreciation and amortization (“EBITDA”),
adjusted EBITDA or other similar measures), earnings per share, cash flow or
cash flow per share (before or after dividends), stockholder equity, cash flow
return on investment, return on equity, total stockholder return, return on
assets or net assets, return on capital (including return on total capital or
return on invested capital), corporate




regulatory compliance or achievements, mine costs compared to budget,
improvement in or attainment of expense levels or working capital levels, health
and safety, environmental compliance, business expansion and strategic
initiatives, selected mining initiatives, mine development, drilling and
exploration initiatives, feasibility studies, appreciation in and/or maintenance
of the price of the shares of Common Stock or any other publicly‑traded

12

--------------------------------------------------------------------------------

Exhibit 10.1

securities of the Corporation, comparisons with various stock market indices,
recruiting and maintaining personnel, implementation, completion or attainment
of measurable objectives with respect to corporate development or projects, and
acquisitions and divestitures. Such Performance Measures also may be based
solely by reference to the Corporation’s performance or the performance of a
Subsidiary, division, business segment or business unit of the Corporation, or
based upon the relative performance of other companies or upon comparisons of
any of the indicators of performance relative to other companies. To the extent
consistent with Section 162(m), the committee may also exclude charges related
to an event or occurrence which the Committee determines should appropriately be
excluded, including (a) restructurings, discontinued operations, extraordinary
items, and other unusual or non‑recurring charges, (b) an event either not
directly related to the operations of the corporation or not within the
reasonable control of the Corporation’s management, or (c) the cumulative
effects of tax or accounting changes in accordance with U.S. generally accepted
accounting principles.
13.2. Timing and Designations. Duration of Performance Periods: For each Award
intended to qualify as Performance‑Based Compensation, the Committee shall, not
later than ninety (90) days after the beginning of each Performance Period,
(i) designate all Participants for such Performance Period; and (ii) establish
the objective performance factors for each Participant for that Performance
Period on the basis of one or more of the criteria set forth in Section 13.1
above; provided that with respect to such criteria, the outcome must be
substantially uncertain at the time the Committee actually establishes the goal.
The Committee shall have sole discretion to determine the applicable Performance
Period, provided that in the case of a Performance Period of less than three
hundred sixty (360) days, a performance goal will not be considered to be
pre‑established if it is established after 25% of the Performance Period (as
scheduled in good faith at the time the goal is established) has elapsed. Such
performance goals shall otherwise comply with the requirements of
Section 162(m).
13.3. Evaluation of Performance. In evaluating performance in connection with an
Award, the Committee may include or exclude any of the following events that
occur during a Performance Period: (i) asset write‑ downs; (ii) litigation or
claim judgments or settlements; (iii) the effect of changes in tax laws,
accounting principles, or other laws or provisions affecting reported results;
(iv) any reorganization and restructuring programs; (v) extraordinary
nonrecurring items as described in FASB Accounting Standards Codification™
225‑20 - Extraordinary and Unusual Items (or a successor pronouncement) and/or
in the Corporation’s periodic reports filed with the Securities and Exchange
Commission for periods within the applicable year; (vi) acquisitions,
divestitures, or business unit run‑offs or closures; and (vii) any other
circumstances deemed relevant by the Committee. To the extent such inclusions or
exclusions affect Awards to Covered Employees that are intended to qualify as
Performance‑ Based Compensation, they shall be prescribed in a form that meets
the requirements of Section 162(m) for deductibility.
13.4. Adjustment of Performance‑Based Compensation. Awards that are intended to
qualify as Performance‑Based Compensation may not be adjusted upward so as to
enrich the Award. Subject to Section 19.1, the Committee shall retain the
discretion to adjust such Awards downward, either on a formula or discretionary
basis or any combination, as the Committee determines.
13.5. Committee Discretion. In the event that applicable tax, securities laws
and regulations and/or stock exchange rules change so as to permit Committee
discretion to alter the governing Performance Measures without obtaining
stockholder approval of such changes, the Committee shall have sole discretion
to make such changes without obtaining stockholder approval. In addition, in the
event that the Committee determines that it is advisable to grant Awards that
shall not qualify as Performance‑Based Compensation, the Committee may make such
grants without satisfying the requirements of Section 162(m) and base vesting on
Performance Measures other than those set forth in Section 13.1.




14.
FORFEITURE AND TERMINATION OF EMPLOYMENT OR SERVICE AS A DIRECTOR OR CONSULTANT

14.1. Terms Provided in Award Agreements. Except as otherwise determined by the
Committee in connection with particular Awards and set forth in the applicable
Award Agreements, the provisions of Sections 14.2 and 14.3 shall apply to
outstanding Awards held by a Participant at the time of termination of the
Participant’s employment or the termination of a Participant’s service as a
Director or Consultant.
14.2. Effect of Termination of Employment on Awards - Employees Only.
14.2.1. Termination. Subject to Section 14.2.2, and except as otherwise provided
in an Award Agreement or other written agreement between the Corporation and the
Participant, which may be entered into at any time before or after termination
of employment of the Participant, in the event of the termination of an Employee
Participant’s employment with the Corporation, a Subsidiary of the Corporation
or an Affiliated Entity, (i) all of

13

--------------------------------------------------------------------------------

Exhibit 10.1

such Participant’s unvested Awards shall expire, terminate and be forfeited, and
shall be void for all purposes, immediately on the date such Participant’s
employment is terminated; and (ii) all of such Participant’s Awards that are
vested on or prior to the date such Participant’s employment is terminated shall
not expire for the applicable time period set forth below.
(a)    Death or Permanent Disability. In the event such Participant’s employment
with the Corporation, a Subsidiary of the Corporation or an Affiliated Entity
terminates as a result of death or Permanent Disability, such Participant’s then
vested Awards shall not expire until the earlier of (1) the date on which such
Awards would have expired in accordance with their terms had such Participant
remained employed; and (2) the date that is (A) one hundred eighty (180) days
after the Participant’s employment is terminated, if the Award is not an
Incentive Stock Option; or (B) twelve (12) months after the Participant’s
employment is terminated, if the Award is an Incentive Stock Option.
(b)    Termination for Cause. In the event such Participant’s employment with
the Corporation, a Subsidiary of the Corporation or an Affiliated Entity
terminates for Cause, such Participant’s then vested Awards shall expire,
terminate and be forfeited upon the date the Participant’s employment is
terminated. If such Participant’s employment is suspended pending an
investigation of whether such Participant’s employment should be terminated for
Cause, all of such Participant’s rights under any Award shall likewise be
suspended during the period of such investigation.
(c)    Other Termination. In the event such Participant’s employment with the
Corporation, a Subsidiary of the Corporation or an Affiliated Entity terminates
for any reason other than as a result of death, Permanent Disability or for
Cause, such Participant’s then vested Awards shall not expire until the earlier
of (1) the date on which such Awards would have expired in accordance with their
terms had such Participant remained employed; and (2) the date that is thirty
(30) days after such Participant’s employment is terminated.
14.2.2. Alteration of Vesting and Exercise Periods. Notwithstanding anything to
the contrary in Section 14.2.1, the Committee may in its discretion designate
shorter or longer periods to claim or otherwise exercise Awards following a
Participant’s termination of employment; provided; however, (i) that in no event
shall the term to exercise a Stock Option after termination of employment be
extended beyond the original maximum term of such Stock Option; and (ii) that
any shorter periods determined by the Committee shall be effective only if
provided for in the Award Agreement or if such shorter period is agreed to in
writing by the Participant. Notwithstanding anything to the contrary herein,
Awards shall be claimed or exercisable by a Participant following such
Participant’s termination of employment only to the extent that installments
thereof had become exercisable on or prior to the date of such
termination; provided, however, that the Committee may, in its discretion, elect
to accelerate the vesting of all or any portion of any Awards that had not
vested on or prior to the date of such termination.
14.3. Effect of Termination of Engagement on Awards - Non‑Employees Only.
14.3.1. Termination. Subject to Section 14.3.2, and except as otherwise provided
in an Award Agreement or other written agreement between the Corporation and the
Participant, which may be entered into at any time before or after termination
of the engagement of the Participant, in the event of the termination of the
engagement of a Director or Consultant, (i) all of such Participant’s unvested
Awards shall expire, terminate and be forfeited, and shall be void for all
purposes, immediately on the date such Director’s or Consultant’s engagement is
terminated and (ii) all of such Participant’s Awards that are vested on or prior
to the date such Participant’s engagement is terminated shall not expire for the
applicable time period set forth below.


(a)    Death or Permanent Disability. In the event such Participant’s engagement
with the Corporation or an Affiliated Entity terminates as a result of death or
Permanent Disability, such Participant’s then vested Awards shall not expire
until the earlier of (1) the date on which such Awards would have expired in
accordance with their terms had such Participant remained engaged; and (2) the
date that is one hundred eighty (180) days after the Participant’s engagement is
terminated.
(b)    Termination for Cause. In the event such Participant’s engagement with
the Corporation or an Affiliated Entity terminates for Cause, such Participant’s
then vested Awards shall expire, terminate and be forfeited upon the date the
Participant’s engagement is terminated. If such Participant’s engagement is
suspended pending an investigation of whether such Participant’s engagement
should be terminated for Cause, all

14

--------------------------------------------------------------------------------

Exhibit 10.1

of such Participant’s rights under any Award shall likewise be suspended during
the period of such investigation.
(c)    Other Termination. In the event such Participant’s engagement with the
Corporation or an Affiliated Entity terminates for any reason other than as a
result of death, Permanent Disability or for Cause, such Participant’s then
vested Awards shall not expire until the earlier of (1) the date on which such
Awards would have expired in accordance with their terms had such Participant
remained engaged and (2) the date that is thirty (30) days after such
Participant’s engagement is terminated.
14.3.2. Alteration of Vesting and Exercise Periods. Notwithstanding anything to
the contrary in Section 14.3.1, the Committee may, in its discretion, designate
shorter or longer periods to claim or otherwise exercise Awards following a
Director or Consultant Participant’s termination of
engagement; provided, however, (i) that in no event shall the term to exercise a
Stock Option after termination of an engagement be extended beyond the original
maximum term of such Stock Option; and (ii) that any shorter periods determined
by the Committee shall be effective only if provided for in the Award Agreement
or if such shorter period is agreed to in writing by the Participant.
Notwithstanding anything to the contrary herein, Awards shall be claimed or
exercisable by a Participant following such Participant’s termination of
engagement only to the extent that the installments thereof had become
exercisable on or prior to the date of such termination; provided, however, that
the Committee may, in its discretion, elect to accelerate the vesting of all or
any portion of any Awards that had not vested on or prior to the date of such
termination.
15.
REORGANIZATIONS

15.1. Corporate Transactions Not Involving a Change in Control. If the
Corporation shall consummate any Reorganization not involving a Change in
Control in which holders of shares of Common Stock are entitled to receive in
respect of such shares any securities, cash or other consideration (including,
without limitation, a different number of shares of Common Stock), each Award
outstanding under the Plan shall be subject to adjustment pursuant to and in
accordance with Section 4.3.
15.2. Corporate Transactions Involving a Change in Control. Notwithstanding any
other provision of the Plan to the contrary, except to the extent otherwise
provided in an Award Agreement, in the event of a Change in Control:
(a)    The Committee shall have the discretion to terminate and cancel, with or
without the payment of any consideration, any or all Awards (or portions
thereof) that are not vested as of the date of such Change in Control;
(b)    The Committee shall have the discretion to accelerate the vesting of any
or all Awards (or portions thereof) that are not vested as of the date of such
Change in Control;
(c)    The Committee shall have the discretion to remove any restrictions and to
terminate any repurchase rights existing with respect to any or all Awards (or
portions thereof) as of the date of such Change in Control;




(d)    Outstanding Awards shall be subject to any agreement of sale,
Reorganization or other corporate transaction that effects such Change in
Control, which agreement shall provide for one or any combination of the
following:
(i)    The continuation of the outstanding Awards by the Corporation, if the
Corporation is a surviving corporation;
(ii)    The assumption of the outstanding Awards by the surviving corporation or
its parent or subsidiary;
(iii)    The termination and cancellation, with or without consideration, of any
outstanding Award (or portion of any outstanding Award) that is not vested;
(iv)    The substitution by the surviving corporation or its parent or
subsidiary of equivalent awards for the outstanding Awards; or
(v)    Settlement of each share of Common Stock subject to an outstanding Award
that is vested for the Change in Control Price (less, to the extent applicable,
the per share Exercise Price), or if the per share Exercise Price equals or
exceeds the Change in Control Price, the outstanding Award shall terminate and
be canceled immediately prior to giving effect to the Change in Control.

15

--------------------------------------------------------------------------------

Exhibit 10.1

(e)    In the absence of any agreement of sale, Reorganization or other
corporate transaction effecting such Change in Control, each share of Common
Stock subject to an outstanding Award that is vested shall be settled for the
Change in Control Price less, to the extent applicable, the per share Exercise
Price, or, if the per share Exercise Price equals or exceeds the Change in
Control Price, the outstanding vested Award shall terminate and be canceled
immediately prior to giving effect to the Change in Control, and each unvested
Award shall terminate and be canceled immediately prior to giving effect to the
Change in Control without the payment of any consideration therefor.
(f)    Notwithstanding any provision of the Plan to the contrary, a
Participant’s entitlement, if any, to payment pursuant to this Section 15.2
shall be forfeited on the date that is six (6) months following the Change in
Control (i) if, by such date, such Participant has not responded to any notice
from the Corporation with respect to such Change in Control and has failed to
notify the Corporation of a new address to which notices from the Corporation
may be delivered in accordance with the terms of the applicable Award Agreement;
or (ii) if such Participant fails by such date to provide the Committee with a
bank account to which funds can be wired, information necessary for tax
withholding or any other information reasonably requested by the Committee.
16.
TRANSFERABILITY OF AWARDS

16.1. Transferability. Unless otherwise provided in an Award Agreement, Awards
shall not be transferable either voluntarily or by operation of law other than
by will or the laws of descent and distribution; no Awards shall be subject, in
whole or in part, to attachment, execution, or levy of any kind; and any
purported transfer in violation hereof shall be null and void.
16.2. Domestic Relations Orders. Without limiting the generality
of Section 16.1, no domestic relations order purporting to authorize a transfer
of an Award or any interest in an Award or to grant the power to exercise an
Option or SAR to any person other than a Participant (or his or her
Representative) shall be recognized as valid or enforceable.
17.
ARBITRATION

The Committee may, as a condition to granting an Award, require that a
Participant agree in writing to submit all disputes or claims arising out of or
relating to any such Award to binding arbitration in accordance with such terms
as the Committee shall prescribe.




18.
COMPLIANCE WITH SECTION 409A

18.1. Compliance.
18.1.1. General. Any Award that is granted under the Plan shall be designed and
administered so that the Award is either exempt from the application of, or
compliant with, the requirements of Section 409A.
18.1.2. Terms of Award Agreement. To the extent that the Committee determines
that any Award granted under the Plan is subject to Section 409A, the Award
Agreement shall include such terms and conditions as the Committee determines,
in its discretion, are necessary or advisable to avoid the imposition on the
Participant of an additional tax under Section 409A. Notwithstanding any other
provision of the Plan or any Award Agreement (unless the Award Agreement
provides otherwise with specific reference to this Section): (i) an Award shall
not be granted, deferred, accelerated, extended, paid out, settled, substituted,
adjusted or modified under the Plan in a manner that would result in the
imposition of an additional tax under Section 409A on a Participant; and (ii) if
an Award Agreement provides for the deferral of compensation within the meaning
of Section 409A, no distribution or payment of any amount shall be made before a
date that is six (6) months following the date of such Participant’s separation
from service (as defined in Section 409A) or, if earlier, the date of the
Participant’s death.
18.1.3. No Warranty. Although the Corporation intends to administer the Plan so
that Awards will be exempt from, or will comply with, the requirements of
Section 409A, the Corporation does not warrant that any Award under the Plan
will qualify for favorable tax treatment under Section 409A or any other
provision of federal, state, local, or non‑United States law. Neither the
Corporation, its Affiliated Entities nor their respective directors, officers,
employees or advisers shall be liable to any Participant (or any other
individual claiming a benefit through the Participant) for any tax, interest or
penalties the Participant may owe as a result of the grant, holding, vesting,
exercise or payment of any Award under the Plan.

16

--------------------------------------------------------------------------------

Exhibit 10.1

18.2. Deferrals. Subject to the requirements of Section 18.1, the Committee may
permit or require a Participant to defer such Participant’s receipt of the
payment of cash or the delivery of shares of Common Stock that would otherwise
be due to such Participant by virtue of the lapse or waiver of restrictions with
respect to any Award of a type that may be subject to the deferral provisions of
Section 409A. If any such deferral election is required or permitted, the
Committee shall, prior to requiring or permitting such deferral election,
establish written rules and procedures for such payment deferrals that are
intended to comply with the requirements of Section 409A including, without
limitation, the time when a deferral election can or must be made, the period of
the deferral, and the events that would result in payment of the deferred
amount.
19.
AMENDMENT, MODIFICATION, SUSPENSION, AND TERMINATION

19.1. Amendment, Modification, Suspension, and Termination. Subject
to Sections 18.1 and 19.3, the Board may, at any time and from time to time,
alter, amend, modify, suspend, or terminate the Plan without stockholder
approval in whole or in part; provided, however, that, no amendment of the Plan
shall be made without stockholder approval if stockholder approval is required
by applicable United States or Canadian federal, state, provincial and local
laws, rules, regulation, and any governmental or regulatory agency, including
the TSX. Furthermore, no amendment, modification, suspension or termination may
impact the distribution of any Award that is subject to Section 409A or is
intended to qualify as Performance‑Based Compensation under Section 162(m),
except as permitted by such applicable Section. For greater certainty, the
Corporation shall submit for stockholder approval any amendment of the Plan
required to be submitted for stockholder approval by the TSX or that otherwise
would:
(a)    reduce the Exercise Price that would benefit an Insider;
(b)    extend the term of Awards granted under the Plan that would benefit an
Insider;
(c)    remove or exceed the Insider and Director participation limits imposed
by Section 4.1.4 and Sections 4.1.3 and 4.2.6, respectively;


(d)    increase the maximum number of shares of Common Stock for which Awards
may be granted under the Plan; and
(e)    amend this Section 19.1.
For Subsection 19.1(a)-(c), the votes of securities held directly or indirectly
by Insiders benefiting directly or indirectly from the amendment shall be
excluded. For Subsection 19.1(d)-(e), the votes of securities held directly or
indirectly by Insiders entitled to receive a benefit directly or indirectly
under the arrangement shall be excluded unless the arrangement contains the
Insider and Director participation limits imposed by Section 4.1.4
and Sections 4.1.3 and 4.2.6, respectively.
In addition to the above exclusions, for Subsection 19.1(e), where the amendment
will disproportionately benefit one or more Insiders over other participants
under the arrangement, the votes of securities held directly or indirectly by
those Insiders receiving the disproportionate benefit shall be excluded.
19.2. Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. Subject to Section 19.1, the Committee may make adjustments
in the terms and conditions of, and the criteria included in, Awards in
recognition of unusual or nonrecurring events (including, without limitation,
the events described in Section 4.3 hereof) affecting the Corporation (or any of
its Affiliated Entities) or the financial statements of the Corporation (or any
Subsidiary of the Corporation or any of its Affiliated Entities) or of changes
in applicable laws, rules, regulations or accounting principles, whenever the
Committee determines that such adjustments are appropriate in order to prevent
unintended dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan. The determination of the Committee
as to the foregoing adjustments, if any, shall be conclusive and binding on
Participants under the Plan. No amendment, modification, suspension or
termination may impact the distribution of any Award that is subject to
Section 409A or is intended to qualify as Performance‑Based Compensation under
Section 162(m), except as permitted by such applicable Section.
19.3. Awards Previously Granted. Notwithstanding any other provision of the Plan
to the contrary, no termination, amendment, suspension, or modification of the
Plan or an Award Agreement shall adversely affect in any material way any Award
previously granted under the Plan, without the written consent of the
Participant holding such Award.

17

--------------------------------------------------------------------------------

Exhibit 10.1

20.
WITHHOLDING

20.1. Tax Withholding. The Corporation may take such steps as are considered
necessary or appropriate for the withholding of any taxes which the Corporation
is required to withhold by any law or regulation of any governmental authority
whatsoever, without limiting the generality of the foregoing, through (i) the
withholding of all or any portion of any payment; (ii) the withholding from the
shares of Common Stock to be issued under the Plan the minimum number of shares
of Common Stock sufficient to satisfy such withholding obligation and the right
to sell such shares of Common Stock on the market for and on behalf of the
Participant; or (iii) the sale of the minimum number of shares of Common Stock
to be issued under the Plan sufficient to satisfy such withholding obligation to
a broker of the Corporation’s choosing.
20.2. Share Withholding. In the discretion of the Committee, any Award other
than Options or SARs may provide that a Participant who is an Employee may
elect, in accordance with any conditions set forth in such Award, to satisfy in
full the minimum tax withholding obligation by authorizing the Corporation to
withhold from the shares of Common Stock to be issued under the Plan the minimum
number of shares of Common Stock sufficient to satisfy such withholding
obligation and, at the Corporation’s discretion, to sell such shares of Common
Stock to a broker of the Corporation’s choosing. This election and authorization
is intended to comply with the requirements of Rule 10b5‑1(c)(i)(B) of the
Exchange Act and to be interpreted to comply with the requirements of
Rule 10b5‑1(c) of the Exchange Act.
20.3. Option or SAR Withholding. Upon the exercise of a Non‑qualified Stock
Option or a SAR, the Corporation shall have the right to: (i) require such
Participant (or such Participant’s Representative) to pay the Corporation the
amount of any taxes which the Corporation may be required to withhold with
respect to such exercise; or (ii) deduct from all amounts paid in cash with
respect to the exercise of a SAR the amount of any taxes which the Corporation
may be required to withhold with respect to such cash amounts. In the discretion
of the Committee,
any Award may provide that a Participant or such Participant’s Representative
may elect to satisfy in full the minimum tax withholding obligations arising
from the exercise of an Option or SAR by authorizing the Corporation to withhold
from the shares of Common Stock to be issued under the Plan the minimum number
of shares of Common Stock sufficient to satisfy such withholding obligation,
and, at the Corporation’s discretion, to sell such shares of Common Stock to a
broker of the Corporation’s choosing. No Participant or Participant’s
Representative shall have the right to have shares of Common Stock withheld in
excess of the minimum number required to satisfy applicable tax withholding
requirements based on minimum statutory withholding rates for federal, state and
provincial tax purposes, including payroll taxes. Shares of Common Stock used in
either of the foregoing ways to satisfy tax withholding obligations will be
valued at their Fair Market Value on the date of exercise.
21.
SUCCESSORS

All obligations of the Corporation under the Plan with respect to Awards granted
hereunder shall be binding on any successor to the Corporation, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Corporation.
22.
GENERAL PROVISIONS

22.1. Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.
22.2. Severability. In the event that any provision of the Plan shall for any
reason be held illegal, invalid or unenforceable in any jurisdiction, or would
disqualify the Plan or any Award under any law, rule or regulation deemed
applicable by the Committee, such provision shall be construed or deemed amended
to the minimum extent necessary to conform to such applicable law, rule or
regulation or if it cannot be so construed or deemed amended without, in the
determination of the Committee, materially altering the purpose or intent of the
Plan or the Award, such provision shall be stricken as to such jurisdiction or
Award, and the remainder of the Plan or any such Award shall remain in full
force and effect.
22.3. Requirements of Law. The granting of Awards and the issuance of shares of
Common Stock under the Plan shall be subject to all applicable laws, rules and
regulations, and to such approvals by any governmental agencies or national
securities or other stock exchanges as may be required.
22.4. Delivery of Title. The Corporation shall have no obligation to issue or
deliver evidence of title for shares of Common Stock issued under the Plan prior
to obtaining any approvals from governmental agencies or national securities or
other stock exchanges that the Corporation determines are necessary or
advisable; and completion

18

--------------------------------------------------------------------------------

Exhibit 10.1

of any registration or other qualification of the shares of Common Stock under
any applicable securities, “Blue Sky” or other laws that the Corporation
determines to be necessary or advisable.
22.5. Inability to Obtain Authority. The inability of the Corporation to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Corporation’s counsel to be necessary to the lawful issuance and
sale of any shares of Common Stock hereunder, shall relieve the Corporation of
any liability in respect of the failure to issue or sell such shares of Common
Stock as to which such requisite authority shall not have been obtained.
22.6. Investment Representations. The Committee may require any individual
receiving shares of Common Stock pursuant to an Award under the Plan to
represent and warrant in writing that the individual is acquiring the shares of
Common Stock for investment and without any present intention to sell or
distribute such shares of Common Stock.
22.7. Unfunded Plan. Participants shall have no right, title, or interest
whatsoever in or to any investments that the Corporation, any Subsidiary of the
Corporation and/or its Affiliated Entities may make to aid it in meeting its
obligations under the Plan. Nothing contained in the Plan, and no action taken
pursuant to its provisions, shall create or be construed to create a trust of
any kind, or a fiduciary relationship between the Corporation and any
Participant, beneficiary, legal representative, or any other individual. To the
extent that any person acquires a right to receive payments from the
Corporation, any Subsidiary of the Corporation or its Affiliated Entities under
the Plan, such right shall be no greater than the right of an unsecured general
creditor of the Corporation, any
Subsidiary of the Corporation or an Affiliated Entity, as the case may be. All
payments to be made hereunder shall be paid from the general assets of the
Corporation, any Subsidiary of the Corporation or an Affiliated Entity, as the
case may be and no special or separate fund shall be established and no
segregation of assets shall be made to assure payment of such amounts except as
expressly set forth in the Plan.
22.8. No Fractional Shares. No fractional shares of Common Stock shall be issued
or delivered pursuant to the Plan or any Award. The Committee shall determine
whether cash, Awards, or other property shall be issued or paid in lieu of
fractional shares of Common Stock or whether such fractional shares of Common
Stock or any rights thereto shall be forfeited or otherwise eliminated.
22.9. Non‑Exclusivity of the Plan. The adoption of the Plan shall not be
construed as creating any limitations on the power of the Board or Committee to
adopt such other compensation arrangements as it may deem desirable for any
Participant.
22.10. No Constraint on Corporate Action. Nothing in the Plan shall be construed
to: (i) limit, impair, or otherwise affect the Corporation’s, any Subsidiary’s
of the Corporation or an Affiliated Entity’s right or power to make adjustments,
reclassifications, reorganizations, or changes of its capital or business
structure, or to merge or consolidate, or dissolve, liquidate, sell, or transfer
all or any part of its business or assets; or (ii) limit the right or power of
the Corporation, any Subsidiary of the Corporation or an Affiliated Entity to
take any action which such entity deems to be necessary or appropriate.
22.11. Non‑Uniform Treatment. The Committee’s determinations under the Plan need
not be uniform and may be made by it selectively among Participants or Eligible
Persons (whether or not such individuals are similarly situated). Without
limiting the generality of the foregoing, the Committee will be entitled, among
other things, to make non‑uniform and selective determinations, amendments and
adjustments, and to enter into non‑uniform and selective Award Agreements, as to
Participants under the Plan and the terms and conditions applicable to Awards
made under the Plan.
22.12. No Employment or Other Continuing Rights. Nothing contained in the Plan
(or in any Award Agreement or in any other agreement or document related to the
Plan or to Awards granted hereunder) shall confer upon any Eligible Person or
Participant any right to continue in the employ (or other business relationship)
of the Corporation, any Subsidiary of the Corporation or any Affiliated Entity
or constitute any contract or agreement of employment or engagement, or
interfere in any way with the right of the Corporation, any Subsidiary of the
Corporation or any Affiliated Entity to reduce such person’s compensation or
other benefits or to terminate the employment or engagement of such Eligible
Person or Participant, with or without Cause. Except as expressly provided in
the Plan or in any Award Agreement pursuant to the Plan, the Corporation shall
have the right to deal with each Participant in the same manner as if the Plan
and any such Award Agreement did not exist, including without limitation with
respect to all matters related to the hiring, retention, discharge, compensation
and conditions of the employment or engagement of the Participant. Any questions
as to whether and when there has been a termination of a Participant’s
employment or engagement, the reason (if any) for such termination, and/or the
consequences

19

--------------------------------------------------------------------------------

Exhibit 10.1

thereof under the terms of the Plan or any Award Agreement shall be determined
by the Committee, and the Committee’s determination thereof shall be final and
binding.
22.13. References to Successor Statutes, Regulations and Rules. Any reference in
the Plan to a particular statute, regulation or rule shall also refer to any
successor provision of such statute, regulation or rule.
22.14. Conflicts. In case of any conflict between the Plan and any Award
Agreement, the Plan shall control.
22.15. Governing Law. The Plan and each Award Agreement shall be governed by the
laws of the State of Delaware, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of the Plan
to the substantive law of another jurisdiction.

20

--------------------------------------------------------------------------------

Exhibit 10.1





















(This page has been left blank intentionally.)



21